 


[TerraVia logo]
July 27, 2016


Apurva S. Mody


Dear Apurva,


TerraVia Holdings, Inc. (the “Company”) is pleased to offer you employment as
Chief Executive Officer (the “CEO”) of the Company on the terms set forth in
this offer letter, contingent on my completing references and receiving formal
approval from TerraVia’s Compensation Committee.
As CEO, you will have all of the duties, authority and responsibilities
customarily associated with such position at similar companies. You will report
to the TerraVia Board of Directors (the “Board”) and while you are the CEO the
Company will nominate you, and support your nomination, as a TerraVia director
at any election of directors TerraVia may have.
Your annualized base salary will be $600,000, paid every two weeks according to
our normal payroll schedule and subject to standard deductions and withholding.
Your annual target bonus will be equal to 70% of your base salary. Your actual
bonus, if any, will be between 0% and 200% of your base salary, as determined by
the TerraVia Compensation Committee, in its reasonable discretion, based upon
its good faith evaluation of your performance, TerraVia’s performance, and any
other relevant considerations. In lieu of a 2016 bonus, a commitment and true-up
payment (“CTP”) equal to 70% of the total amount of base salary received in 2016
will be paid to you contemporaneously with 2016 bonus payments made to the
TerraVia executive team. You must be employed through the bonus payment date in
order to be eligible for any such annual bonus or CTP. Your base salary and
target bonus will be reviewed on an annual basis by the Compensation Committee.
  
TerraVia will also reimburse legal expenses of up to $10,000 you incur for your
attorney to review this letter, associated documents and your employment terms
hereunder.


You will not be required to relocate to the San Francisco area for up to fifteen
(15) months from your commencement date. To assist with your relocation,
TerraVia will reimburse you for up to $250,000 in relocation expenses (including
but not limited to realtor commission and closing costs for the sale of your
current home, house hunting trips, closing costs for the purchase of a home in
the San Francisco area, costs of packing, moving, insurance, and storage of all
household goods etc.).  In the event that you voluntarily leave TerraVia within
twelve (12) months of your relocation without Good Reason as defined in plan
documents, you agree to repay the full gross amount of the reimbursed expenses
within thirty (30) days of your departure, and TerraVia agrees to make
corresponding adjustments to whatever W-2 and other tax forms may be implicated.
In addition, TerraVia will pay to you for your commuting expenses (such as
temporary housing, related expenses and travel) $7,000 per month in a lump sum
on or before the tenth (10th) day of the month for up to fifteen (15) months
(thus a maximum of $105,000), subject to all tax withholdings, payable until
your relocation to the San Francisco area. Please consult your tax advisor
regarding the tax consequences of the relocation reimbursements and commuter
expense payments, as TerraVia makes no representations regarding the taxation of
these payments. 


As an employee, you are eligible to receive the employee benefits provided to
other senior executives of the Company as listed in TerraVia’s benefit summary,
a copy of which has been provided to you separately and is incorporated by
reference herein. You should note that TerraVia may modify benefits from time to
time as it deems necessary for all senior executive employees generally.
Notwithstanding the foregoing, you will be entitled to at least four (4) weeks
of paid time off each year, or such greater amount as Company policy may permit.
Subject to the approval of the TerraVia Compensation Committee, you will be
granted a stock option to purchase 1,500,000 shares of TerraVia common stock, at
a per share exercise price equal to the per share fair market value of the
common stock on the date of grant, pursuant to the TerraVia 2011 Equity
Incentive Plan, which is incorporated by reference herein (the “Plan”). The term
of such stock option will be 10 years, subject to earlier expiration in the
event of the termination of your service with TerraVia. Such stock option will
vest and be exercisable as to 250,000 shares on your employment commencement
date, 25% of the remaining 1,250,000 shares covered by the option (312,500
shares) on the first year anniversary of your employment commencement date and
the remaining 75% of the shares (937,500 shares) will vest in 36 equal monthly
installments, with the first monthly installment vesting 1 month following the
first year anniversary of your employment commencement date, as long as you
remain employed by TerraVia. Such stock option will be subject to the provisions
of the Plan and the applicable form of stock option agreement thereunder.
In addition, subject to the approval of the TerraVia Compensation Committee, you
will be granted restricted stock units (“RSUs”) covering 300,000 shares of
TerraVia common stock, pursuant to the Plan. Such grant will vest as to 50,000
RSUs on your employment commencement date, 25% of the remaining 250,000 RSUs
(62,500 RSUs) approximately one year after your employment commencement date,
with the remaining 75% of the RSUs (187,500 RSUs) vesting in 6 equal
installments of 31,250 RSUs semi-annually thereafter, as long as you remain
employed by TerraVia. Such RSU grant will be subject to the provisions of the
Plan and the applicable form of restricted stock unit agreement thereunder.
Your employment with TerraVia is for no specified period and constitutes at-will
employment. As a result, you are free to resign at any time, for any reason or
for no reason. Similarly, TerraVia is free to conclude its employment
relationship with you at any time, with or without cause for any lawful reason,
and with or without notice. Notwithstanding the foregoing, you are eligible for
the TerraVia Executive Severance and Change in Control Plan, a copy of which has
been provided to you separately and is incorporated by reference herein. Your
participation in that plan will be as a Group A participant.
For purposes of federal immigration law, you will be required to provide to
TerraVia documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within 3 business
days of your date of hire.
We ask that, if you have not already done so, you disclose to us any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by TerraVia or limit the manner in which you may be employed. It is
our understanding that any such agreements will not prevent you from performing
the duties of your position and you represent that such is the case.
You agree that, during the term of your employment with TerraVia, you will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which TerraVia is now involved or
becomes involved during the term of your employment, nor will you engage in any
other activities that conflict with your obligations to TerraVia. Similarly, you
agree not to bring any third party confidential information to TerraVia,
including that of any former employers.
As a condition of your employment, you are also required to sign and comply with
a Proprietary Information and Inventions Agreement (“Inventions Agreement”),
which requires, among other provisions, the assignment of patent rights to any
invention made during your employment at TerraVia, and non-disclosure of
TerraVia proprietary information. Please note that we must receive your signed
Inventions Agreement before you commence work for TerraVia.
TerraVia will enter into its standard Indemnification Agreement for executive
officers with you, which is incorporated by reference herein. Furthermore,
during your service as an officer of TerraVia, you will be covered by TerraVia’s
directors and officers (D&O) liability insurance as in effect from time to time
to the same extent as other covered individuals.
You hereby authorize TerraVia to use, reuse, and to grant others the right to
use and reuse in a non-disparaging manner your name, and biographical
information, as well as any photograph, likeness (including caricature), and
voice recording generated during your employment with TerraVia that relates to
TerraVia, and any reproduction or simulation thereof, in any media now known or
hereafter developed (including, but not limited to film, video and digital or
other electronic media), both during and after your employment, for whatever
lawful and appropriate purposes TerraVia reasonably and in good faith deems
necessary for its business.
It is important that you agree with us that this offer letter and the documents
incorporated by reference herein constitutes the entire statement with respect
to the terms of your employment at TerraVia and that there are no oral
agreements or understandings or any other written agreements that directly or
indirectly affect the employment relationship between us and you. If there are
any, please do not sign this letter until you have consulted with me and the
parties have either modified this letter to state those understandings or agreed
that there are no such understandings or agreements.
We are very excited about having you join the TerraVia team and hope you will
find this to be a challenging, exciting and enjoyable work environment. To
indicate your acceptance of our offer, please sign and date this letter
agreement in the space provided below and return it to me along with the signed
Inventions Agreement. This offer shall expire on July 31, 2016 if not accepted
prior to such date. We understand that your expected employment commencement
date is August 22, 2016. If you have any questions regarding this letter
agreement, feel free to contact me.
Sincerely,




/s/ Jonathan Wolfson
Jonathan Wolfson
Chairman and Chief Executive Officer




Accepted and agreed:
__/s/ Apurva S. Mody_____    
Apurva S. Mody


Date: _________________





--------------------------------------------------------------------------------

TerraVia Holdings, Inc., 225 Gateway Boulevard, South San Francisco, California
94080



